

CTI BIOPHARMA CORP.
2015 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT




THIS STOCK OPTION AGREEMENT (the “Option Agreement”) is dated as of October 20,
2016 (the “Grant Date”) by and between CTI BioPharma Corp., a Washington
corporation (the “Corporation”), and Richard L. Love (the “Participant”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such terms in the Plan.
W I T N E S S E T H
WHEREAS, pursuant to and under the CTI BioPharma Corp. 2015 Equity Incentive
Plan (the “Plan”), the Corporation desires to grant to the Participant,
effective as of the date hereof, the Option (as defined below), upon the terms
and conditions set forth herein and in the Plan.
NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:
1.
Grant.

According to and subject to the terms and conditions of this Option Agreement
and the Plan, which is incorporated herein by reference, the Corporation hereby
grants to the Participant the option (the “Option”) to purchase all or any part
of an aggregate of 1,000,000 shares of Common Stock (the “Shares”) at the
exercise price of $0.4087 per share (the “Exercise Price”). The Option will be
treated as a Nonqualified Stock Option (for U.S. employees). A copy of the Plan
is publicly available and has been filed with the SEC and will be furnished to
the Participant upon the Participant’s request. The Exercise Price and the
number of Shares covered by the Option are subject to adjustment under Section
7.1 of the Plan.
2.
Time-Based and Performance-Based Vesting; Limits on Exercise.

The Option may be exercised only to the extent it is vested. Subject to Section
5 below, the Option shall vest and become exercisable as follows:
•
Time-Based Option. Fifty percent (50%) of the Option (the “Time-Based Option”)
will vest in six (6) substantially equal installments, with one such installment
vesting on each of November 2, 2016, December 2, 2016, January 2, 2017, February
2, 2017, March 2, 2017 and April 2, 2017 (the “Time-Based Vesting Schedule” and
each such date, a “Time-Based Vesting Date”).

•
Performance-Based Option. Fifty percent (50%) of the Option (the
“Performance-Based Option”) shall vest in six (6) substantially equal
installments in accordance with the Time-Based Vesting Schedule set forth above;
provided, however, that no portion of the Performance-Based Option shall be
considered vested unless the





 

--------------------------------------------------------------------------------




Corporation receives approval of a new drug application for pacritinib prior to
October 2, 2018 (the “Performance-Vesting Condition”). If the
Performance-Vesting Condition is met, the Performance-Based Option will be
vested on the date such condition is met to the extent the Time-Based Vesting
Schedule has been satisfied on such date, and the balance of the
Performance-Based Option (if any) will remain outstanding and eligible to vest
on each subsequent Time-Based Vesting Date. If the Participant’s Termination
Date occurs at any time prior to October 2, 2018, the Performance-Based Option,
to the extent the Time-Based Vesting Schedule has been satisfied as of the
Termination Date (after giving effect to any accelerated vesting that may apply
pursuant to Section 5.3 below), shall remain outstanding and eligible to vest if
the Performance-Vesting Condition is met before such date. Any portion of the
Performance-Based Option that is not eligible to vest on the Participant’s
Termination Date because the Time-Based Vesting Schedule has not been fully
satisfied shall terminate on the Termination Date. If the Performance-Vesting
Condition is not met by October 2, 2018 (and the Performance-Based Option has
not previously vested in connection with a Change in Control as provided in this
Section 2 or otherwise terminated), the Performance-Based Option shall terminate
on such date.
Notwithstanding the foregoing provisions, if a Change in Control occurs at any
time prior to October 2, 2018, any portion of the Time-Based Option and the
Performance-Based Option that remains outstanding and unvested immediately prior
to the Change in Control shall accelerate and become vested upon (or, to the
extent necessary to give effect to the acceleration, immediately prior to) the
Change in Control.
For purposes of the Option, a “Change in Control” shall be deemed to have
occurred as of the first day, after the date of grant of the particular award,
that any one or more of the following conditions shall have been satisfied:
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections 2(c)(1), (2) and (3) below;

(b)
Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;





 

--------------------------------------------------------------------------------




provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation's assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, 50% or more
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership of 50% or more existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or





 

--------------------------------------------------------------------------------




(d)
Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control under clause (c) above.

The Option may be exercised only to the extent the Option is vested and
exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option as provided in this Option Agreement and
the Plan.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

3.
Continuance of Employment/Service Required; No Employment/Service Commitment.

Except as expressly provided in Section 2 and Section 5.3, the Participant must
not have a Termination of Service prior to a particular vesting date of the
Option in order to vest in the applicable installment of the Option and the
rights and benefits under this Option Agreement. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of a Termination of
Service as provided in Section 5 below.
The Option grant and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Corporation or any
Subsidiary nor shall it create a right to employment or be interpreted as
forming an employment or services contract with the Corporation or any
Subsidiary and shall not interfere with the ability of the Corporation or any
Subsidiary, as applicable, to terminate the Participant’s employment or service
relationship (if any) or affect the right of the Corporation or any Subsidiary
to increase or decrease the Participant’s other compensation. Nothing in this
Option Agreement, however, is intended to adversely affect any contractual
right(s) of the Participant, independent of the Option grant and this Option
Agreement, between the Participant and Corporation or any Subsidiary without his
or her consent thereto.
For purposes of the Option, “Termination of Service” means (a) in the case of an
employee, a cessation of the employee-employer relationship between the employee
and the Corporation or one of its Subsidiaries for any reason, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or the disaffiliation of a Subsidiary, but excluding any such
termination where there is a simultaneous reemployment by the Corporation or one
of its Subsidiaries; (b) in the case of a consultant, a cessation of the service
relationship between the consultant and the Corporation or one of its
Subsidiaries for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, disability, or the disaffiliation
of a Subsidiary, but excluding any such termination where there is a
simultaneous re-engagement of the consultant by the Corporation or one of its
Subsidiaries; and (c) in the case




 

--------------------------------------------------------------------------------




of a Director, a cessation of the Director’s service on the Board for any
reason, including, but not by way of limitation, a termination by resignation,
death, disability or non-reelection to the Board. The determination of whether a
Termination of Service has occurred shall be made by the Administrator, in its
sole discretion, in accordance with the terms of the Plan including, without
limitation, Section 6 of the Plan.
Unless otherwise expressly provided by the Corporation, in the event that: (1)
the Participant is, on the Grant Date, both an employee of the Corporation or
one of its Subsidiaries and a Director, the determination of whether a
Termination of Service has occurred with respect to the Participant shall be
determined by reference to the date on which the Participant is no longer an
employee of the Corporation or one of its Subsidiaries; and (2) in the event the
Participant is, on the Grant Date, not an employee of the Corporation or one of
its Subsidiaries and is both a Director and a consultant, the determination of
whether a Termination of Service has occurred with respect to the Participant
shall be determined by reference to the date on which the Participant is no
longer a Director.
4.
Method of Exercise of Option.

Any vested portion of the Option may be exercised by the Participant’s delivery
of a written or electronic notice of exercise (in a form acceptable to the
Corporation) to the Secretary of the Corporation (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the aggregate Exercise Price and any Tax-Related
Items (as defined in Section 7 below).
The Exercise Price shall be payable to the Corporation by one or more following
methods:
(a) by check;
(b) through irrevocable instructions from the Participant to the Corporation’s
designated broker or other broker permitted by the Corporation to remit funds
required to satisfy all or a portion of the Exercise Price to the Corporation
under a broker-assisted cashless exercise; provided, however, that the
Participant shall be permitted to engage an individual broker in connection with
the cashless exercise contemplated under this Section 4(b) to the extent the
Participant has adopted an arrangement that is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Act (a “10b5-1
Trading Plan”) with respect to transactions involving the Option and/or Shares
subject to the Option; or
(c) through such other method of exercise permitted by the Administrator, in its
sole discretion, pursuant to Section 5.5 of the Plan.
As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Corporation shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised Option.




 

--------------------------------------------------------------------------------




5.
Early Termination of Option.

5.1    Expiration Date. Subject to earlier termination as provided herein, the
Option will terminate on the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”).
5.2    Possible Termination of Option upon Certain Events. The Option is subject
to possible termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.
5.3    Possible Acceleration of Option upon the Participant’s Termination of
Service. The Option, to the extent not vested on the date of the Participant’s
Termination of Service (the “Termination Date”), shall terminate on such date
and the Participant shall have no right to any unvested portion of the Option or
any underlying Shares; provided, however, that if such Termination of Service
occurs prior to the final Time-Based Vesting Date because the Board has
identified a successor to the Participant as the Corporation’s Chief Executive
Officer who is ready to commence employment with the Corporation (and other than
on a Time-Based Vesting Date), (a) the installment of the Time-Based Option that
is scheduled to vest on the next Time-Based Vesting Date after the Termination
Date shall be fully vested as of the Termination Date, and (b) the time-based
vesting requirement applicable to the installment of the Performance-Based
Option that is allocated to the next Time-Based Vesting Date after the
Termination Date shall be deemed met and shall remain outstanding and eligible
to vest as provided in Section 2. In the event such Termination of Service
occurs prior to the final Time-Based Vesting Date due to the Participant’s death
or Disability (as defined below), (a) the Time-Based Option, to the extent then
unvested, shall be fully vested as of the Termination Date, and (b) the
time-based vesting requirements applicable to the Performance-Based Option, to
the extent not previously met, shall be deemed met as of the Termination Date
(and, if the Performance-Vesting Condition has not previously been met, the
Performance-Based Option shall remain outstanding and eligible to vest as
provided in Section 2).
5.4    Post-Termination Exercise Period. Subject to Sections 5.1 and 5.2, to the
extent the Option vests in accordance with the terms hereof, the Option will
remain exercisable until October 2, 2019 or, if later, until the date that is
three (3) months after the Participant ceases to be either an employee of the
Corporation or one of its Subsidiaries or a member of the Board (or twelve (12)
months after the Participant ceases to be either an employee of the Corporation
or one of its Subsidiaries or a member of the Board if such cessation of service
is the result of the Participant’s death or Disability). For these purposes,
“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, provided that if the Option is not an Incentive
Stock Option, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time. For
clarity, a termination of the Participant’s service shall not occur for purposes
of this Section 5.4 unless both (1) the Participant is no longer an employee of
the Corporation or one of its Subsidiaries, and (2) is no longer a Director.




 

--------------------------------------------------------------------------------




6.
Non-Transferability.

The Option may not be subject to sale, transfer, alienation, assignment, pledge,
encumbrance or charge, other than by will or by the laws of descent and
distribution and the Option may only be exercised by the Participant during his
or her lifetime.
7.
Tax Withholding.

The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary employing or retaining the
Participant, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Corporation or
the Subsidiary employing or retaining the Participant. The Participant further
acknowledges that the Corporation and/or the Subsidiary employing or retaining
the Participant (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result except as otherwise expressly provided in the Option Agreement or any
other agreement with the Participant. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Corporation and/or the Subsidiary employing or
retaining the Participant (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Subsidiary employing or retaining the Participant to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Corporation
and/or the Subsidiary employing or retaining the Participant, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of Shares
acquired at exercise of the Option either through:
•
a voluntary sale by the Participant by providing irrevocable instructions to the
Corporation’s designated broker to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Corporation and/or the Subsidiary
employing or retaining the Participant under a broker-assisted cashless exercise
program implemented by the Corporation in connection with the Plan; provided,
however, that the Participant shall be permitted to engage an individual broker
in connection with the cashless exercise to the extent the Participant has
adopted a 10b5-1 Trading Plan with respect to transactions involving the Option
and/or Shares subject to the Option; or





 

--------------------------------------------------------------------------------




•
through a mandatory sale arranged by the Corporation on the Participant’s behalf
pursuant to this authorization (without further consent).

The Corporation may withhold or account for Tax-Related Items by considering
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. Finally, the Participant agrees to pay to the Corporation or the
Subsidiary employing or retaining the Participant, including through withholding
from the Participant’s wages or other cash compensation payable to the
Participant by the Corporation and/or the Subsidiary employing or retaining the
Participant any amount of Tax-Related Items that the Corporation or the
Subsidiary employing or retaining the Participant may be required to withhold or
account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Corporation may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
8.
Nature of Grant.

In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option or other grants of Awards, if
any, will be at the sole discretion of the Corporation;
(d)    the Participant is voluntarily participating in the Plan;
(e)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(f)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h)    for purposes of the Option, unless otherwise expressly provided in this
Option Agreement or determined by the Corporation, the Participant’s right to
vest in the Option under




 

--------------------------------------------------------------------------------




the Plan, if any, will terminate as of the Termination Date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine the Termination Date for purposes of the
Option grant (including whether the Participant may still be considered to be
providing services while on a leave of absence);
(i)    unless otherwise provided in the Plan or by the Corporation in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Corporation’s
Shares; and
(j)    the following provisions apply if the Participant is providing services
outside the United States:
(i)     the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose; and
(ii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s termination of active
service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment or
service agreement, if any), and in consideration of the grant of the Option to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation or any Subsidiary,
waives his or her ability, if any, to bring any such claim, and releases the
Corporation and its Subsidiaries from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(iii) the Participant acknowledges and agrees that neither the Corporation nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Option or of any amounts due to the Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.
9.
No Advice Regarding Grant.

The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the tax consequences with respect to the Option
and any Shares that may be acquired upon exercise of




 

--------------------------------------------------------------------------------




the Option) or to his or her participation in the Plan. Neither the Corporation
nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Option Agreement) or recommendation with respect to the Option or the
Participant’s participation in the Plan.
10.
Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data by and among, as applicable, the Corporation, the Participant’s employer
and any Subsidiaries ("Data") for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Corporation, the Participant’s employer or any
Subsidiary retaining the Participant may hold certain personal information about
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to E*Trade Financial Services, Inc. or any other
possible recipients which may be assisting the Corporation (presently or in the
future) with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that, if he or she resides
outside the United States, the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s employer’s human resources representative or the Subsidiary
retaining the Participant. The Participant authorizes the Corporation, E*Trade
Financial Services, Inc. and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that, if he or she resides outside the United States,
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s human resources representative or the
Subsidiary retaining the Participant. Further, the Participant understands that
the Participant is providing the consents herein on a purely voluntary basis. If
the Participant does not consent, or if the Participant later seeks to revoke
the Participant’s consent, the Participant’s employment status or service and
career with the Participant’s employer or the Subsidiary retaining the
Participant will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Corporation may
not be able to grant Options to the Participant or administer or maintain such
Options. Therefore,




 

--------------------------------------------------------------------------------




Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s employer's human resources representative or the
Subsidiary retaining the Participant.
11.
Insider Trading Restrictions/Market Abuse Laws.

The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and the Participant’s country of residence (if
different), which may affect his or her ability to acquire or sell Shares or
rights to Shares (e.g., Options) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Corporation
(as defined by the laws in the applicable jurisdictions, including the United
States and the Participant’s country of residence). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Corporation insider trading policy. The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.
12.
Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government or any equivalent non-United States
postal office. Any such notice shall be given only when received, but if the
Participant is no longer employed by or providing services to the Corporation or
a Subsidiary, shall be deemed to have been duly given five business days after
the date mailed in accordance with the foregoing provisions of this Section 12.
13.
Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement. The Participant acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement. Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Administrator do not and shall
not be deemed to create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof.




 

--------------------------------------------------------------------------------




14.
Entire Agreement.

This Option Agreement and Plan constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.
The Plan may be amended, suspended or terminated pursuant to Section 8.6 of the
Plan. This Option Agreement may be amended by the Administrator from time to
time, provided that any such amendment must be in writing and signed by the
Corporation. Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Option
Agreement requires the consent of the Participant in order to be effective with
respect to the Option, provided that such consent shall not be required if the
Administrator determines, in its sole and absolute discretion, that the
amendment is required or advisable in order for the Corporation, the Plan or
this Option to satisfy applicable law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
15.
Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
8.6 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
16.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.
17.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
18.
Governing Law; Venue.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without regard to conflict
of law principles thereunder.
19.
Clawback Policy.

The Option is subject to the terms of any recoupment, clawback or similar
provisions of applicable law (in each case, without regard to whether any such
applicable law was implemented or promulgated, as applicable, after the date the
Option was granted), any of which




 

--------------------------------------------------------------------------------




could in certain circumstances require forfeiture of the Option and repayment or
forfeiture of any Shares or other cash or property received with respect to the
Option (including any value received from a disposition of the Shares acquired
upon exercise of the Option).
20.
Language.

If the Participant has received this Option Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
21.
Electronic Delivery and Acceptance.

The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.
22.
Severability.

The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
23.
[Reserved].

24.
Imposition of Other Requirements.

Subject to Section 14 of this Option Agreement, the Corporation reserves the
right to impose other requirements on the Participant’s participation in the
Plan, on the Option and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.






 

--------------------------------------------------------------------------------




CTI BioPharma Corp.
a Washington corporation


By: /s/ Frederick W. Telling     
Print Name: Frederick W. Telling


Title: Director

PARTICIPANT

/s/ Richard L. Love    
Richard L. Love








 